      Case 2:20-cv-02244-SSV-MBN Document 57 Filed 07/21/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

KAREN S. MCINNIS                                        *       CIVIL ACTION
                                                        *
VERSUS                                                  *       NO.: 20-2244
                                                        *
STATE FARM MUTUAL AUTOMOBILE                            *       SECTION: SECTION: R
                                                        *       (JUDGE SARAH S. VANCE)
INSURANCE COMPANY                                       *
                                                        *       MAG. 5
                                                        *       (MAGISTRATE JUDGE
                                                        *       MICHAEL NORTH)
 * * * * * * * * * * * * * * * * * * * * * * * * * * * **

             MOTION TO ENROLL ADDITIONAL COUNSEL OF RECORD

       NOW INTO COURT, through undersigned counsel, comes plaintiff, Karen S. McInnis,

and upon suggesting to this Honorable Court that she desires to enroll

       Andrew L. Kramer (La. Bar # 23817)
       Andrew L. Kramer, LLC
       201 St. Charles Avenue
       Suite 2504
       New Orleans, Louisiana 70170
       Telephone: (504) 599-5623
       Facsimile: (866) 667-3890
       Email: akramer@kramerllc.com

as additional counsel of record and respectfully requests that he be allowed to enroll as additional

counsel of record for Plaintiff in this matter.


                                                  Respectfully Submitted,

                                                  /s/ Eberhard D. Garrison
                                                  Eberhard D. Garrison (#22058)
                                                  BARTLETT & GARRISON, L.L.C.
                                                  855 Baronne Street
                                                  New Orleans, Louisiana 70113
                                                  Telephone: (504) 354-2104
                                                  Facsimile: (844) 424-3864
                                                  garrison@bartlettgarrison.com
                                                  Counsel for Plaintiff

                                                    1
      Case 2:20-cv-02244-SSV-MBN Document 57 Filed 07/21/21 Page 2 of 2




                                              Karen S. McInnis (#32199)
                                              MCINNIS LAW FIRM LLC
                                              2315 Florida St., Bldg. 200, Ste. 201
                                              Mandeville, Louisiana 70448
                                              Telephone: (985) 612-7217
                                              Facsimile: (985) 590-5008
                                              Email: ksmcinnis@mcinnislawfirm.com
                                              Counsel for Plaintiff

                                              Andrew L. Kramer (La. Bar # 23817)
                                              Andrew L. Kramer, LLC
                                              201 St. Charles Avenue
                                              Suite 2504
                                              New Orleans, Louisiana 70170
                                              Telephone: (504) 599-5623
                                              Facsimile: (866) 667-3890
                                              Email: akramer@kramerllc.com
                                              Counsel for Plaintiff



                                CERTIFICATE OF SERVICE

       I hereby certify that on July 21, 2021, I electronically filed the foregoing with the Clerk of

court by using the CM/ECF system, which will send a notice of the electronic filing to the counsel

of record for Defendant.

                                      /s/ Eberhard D. Garrison
                                      Eberhard D. Garrison




                                                 2
